11-4103
        Reith v. United States


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
     GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL
     RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 15th day of November, two thousand twelve.
 5
 6      PRESENT:
 7               DENNIS JACOBS,
 8                             Chief Judge,
 9               JON O. NEWMAN,
10               REENA RAGGI,
11                             Circuit Judges.
12      _____________________________________
13
14      Frank H. Reith,
15
16                          Plaintiff-Appellant,
17
18                   v.                                11-4103
19
20      United States of America,
21
22                    Defendant-Appellee.
23      _____________________________________
24
25
26      FOR APPELLANT:                   George Henry Sallaway,
27                                       Fayetteville, New York.
28
 1   FOR APPELLEE:              Paula Ryan Conan, Assistant
 2                              United States Attorney,
 3                              Syracuse, New York.
 4
 5
 6        Appeal from a judgment of the United States District
 7   Court for the Northern District of New York (McCurn, J.;
 8   Peebles, M.J.).
 9
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
11   AND DECREED that the judgment of the district court is
12   AFFIRMED.
13
14        Appellant Frank H. Reith appeals from the district
15   court’s grant of summary judgment in favor of the
16   Government, dismissing his complaint brought pursuant to the
17   Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671
18   et seq. We assume the parties’ familiarity with the
19   underlying facts, the procedural history of the case, and
20   the issues on appeal.
21
22        This Court reviews orders granting summary judgment de
23   novo and focuses on whether the district court properly
24   concluded that there was no genuine issue as to any material
25   fact and the moving party was entitled to judgment as a
26   matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,
27   321 F.3d 292, 300 (2d Cir. 2003). In determining whether
28   there are genuine issues of material fact, the Court is
29   required to resolve all ambiguities and draw all permissible
30   inferences in favor of the non-moving party. See Nationwide
31   Life Ins. Co. v. Bankers Leasing Ass’n, Inc., 182 F.3d 157,
32   160 (2d Cir. 1999) (citing Cronin v. Aetna Life Ins. Co., 46
33   F.3d 196, 202 (2d Cir. 1995)). Summary judgment is
34   appropriate “[w]here the record taken as a whole could not
35   lead a rational trier of fact to find for the non-moving
36   party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
37   475 U.S. 574, 587 (1986).
38
39        After an independent review of the record and relevant
40   case law, we conclude that the district court properly
41   dismissed Reith’s complaint for substantially the same
42   reasons articulated by the district court in its well-
43   reasoned decision.
44

                                  2
1        We have considered Appellant’s arguments on appeal and
2   find them to be without merit. For the foregoing reasons,
3   the judgment of the district court is hereby AFFIRMED.
4
5
6                              FOR THE COURT:
7                              CATHERINE O’HAGAN WOLFE, CLERK
8




                                 3